Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered April 19, 1996, which, inter alia, rejected the report of the Special Referee and denied the application to invalidate the nominating petition of Alberta Morgan, is unanimously affirmed, without costs.
We find that the Board of Elections in the City of New York improperly invalidated 61 signatures from the nominating petition because the wrong election district had been designated next to the signatures (see, Falu v Wagner, 185 AD2d 791; Rockefeller v Powers, 917 F Supp 155, affd 78 F3d 44; Schulz v Berman, US Dist Ct., ND NY, Oct. 27, 1994, Cholakis, J., 94-CV-1201, affd 43 F3d 1457) . These signatures are sufficient to render the petition valid, and, therefore, we need not address the remaining findings of the motion court, with which we do not concur. Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.